



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Yeung, 2017 ONCA 190

DATE: 20170306

DOCKET: C59428

MacFarland, Pardu and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Simon Yeung

Appellant/Applicant

M. Macchia
, for the appellant

L. Schwalm
, for the respondent

Heard: March 3, 2017

On appeal from the conviction entered on September 4,
    2014 and the sentence imposed on September 4, 2014 by Justice E.J. Koke of the Superior
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant submits that the trial judge erred
    in convicting him of attempt to obstruct justice in the following respects,

1.

He did not properly apply the principle of
    reasonable doubt and shifted the burden of proof to the appellant.

2.

The evidence did not support a conclusion that
    the appellant had the intent to obstruct justice.

[2]

We do not accept these submissions. The
    appellants brother, Hau Duong was charged with cultivation of marihuana on a
    remote property north of Parry Sound. Arrangements were made to have Fred
    Williams, who was from Walpole Island, near Sarnia, falsely confess to the
    offence in exchange for a payment of $25,000. The Crown alleged that the
    appellant drove Williams to the remote property to familiarize himself with the
    layout and location so that his false confession would have some credibility.
    The appellant testified and denied taking Williams to the property.

[3]

The trial judge concluded that Williams
    evidence had an internal consistency and complexity that underscored its
    reliability and credibility and was corroborated by other evidence.

[4]

The corroboration was found in the following:

Duong himself could not go to the property
    because of the terms of his recognizance. The appellant had worked on the
    property, and had inspected it after his brothers arrest.

Williams evidence of his trip to the property
    and his observations there were supported by other evidence. He accurately
    described the appellants vehicle as like a silver Jeep. The appellant owned
    a gray Toyota 4 Runner. Williams and the appellant had never met before.

Williams description of the layout of the
    property, access to that property, and that the house was blue was confirmed by
    date stamped photographs

Williams said the appellant told him they
    could not go into the house because the pipes had burst and it was flooded.
    This was consistent with evidence that the appellant had inspected the
    property.

The cell phone evidence confirmed a
    considerable amount of communication amongst the parties organizing the false
    confession in the weeks and days preceding the trip to the property.

[5]

These findings were reasonable on the evidence
    before the trial judge.  Here acceptance of Williams evidence necessarily
    meant a rejection of the appellants evidence that he did not know Williams. As
    in
R. v. Vuradin
, 2013 SCC 38,

A trial judges failure to explain why he
    rejected an accuseds plausible denial of the charges does not mean the reasons
    are deficient as long as the reasons generally demonstrate that, where the
    complainants evidence and the accuseds evidence conflicted, the trial judge
    accepted the complainants evidence. No further explanation for rejecting the
    accuseds evidence is required as the convictions themselves raise a reasonable
    inference that the accuseds denial failed to raise a reasonable doubt.

[6]

Once the trial judge accepted that the appellant
    drove from Aurora to the site north of Parry Sound, with a person he did not
    know and stayed there for 45 minutes touring the property before leaving, it
    was open to him to conclude that this trip was taken with a view to supporting
    the false confession, and that the appellant had the requisite intent to commit
    the offence.

[7]

The trial judge concluded that he was convinced
    beyond a reasonable doubt of the appellants guilty. It was not necessary to
    recite the
R. v. W.(D.)
, [1991] 1 SCR 742
    mantra in every case.

[8]

For these reasons, the appeal is dismissed.

J. MacFarland J.A.

G. Pardu J.A.

G.T. Trotter J.A.


